Title: From Henry Warren to Abigail Smith Adams, 19 October 1814
From: Warren, Henry
To: Adams, Abigail Smith



My dear Madam
Plymouth Oct. 19. 1814

The friendships of early youth never cease but with the dying breath.—“Tell my Dear Mrs: Adams to write me or see me very soon, else we only meet in Heaven”—was one of the last expressions of your departed friend & my ever to be respected mother.—Her constant, ardent, almost sisterly affection imposes it on me as an earliest duty to inform you that death has made another inroad on your friendships—that they drop around you from year to year; but I well know your ideas feelings & sentiments—both relatively & religiously are so much beyond any suggestions of my own mind that I am only still.—
I pray that the President—yourself & family will accept the respectful & friendly sentiments of Mrs: W—my brother & self
I am, Dear Madam— / very respectfully / Your afflicted friend
Henry WarrenThe last sad duties to my deceased mother will be performed on saturday